Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gisolf et al (U.S Pub 2015/0361791) (“Gisolf”) in view of Ross et al (U.S Pub 2019/0292866) (“Ross”).
Regarding Claim 1, Gisolf discloses a downhole tool (Abstract) comprising:
a chamber (Page 1, paragraphs [0006]-[0007]; Page 4, paragraph [0049]; Page 5, paragraphs [0051]-[0058]);
a fluid injector fluidly coupled to an output of the chamber (Page 1, paragraphs [0006]-[0007]; Page 2, paragraph [0030]; Page 3, paragraphs [0035] and [0041]; Page 7, paragraphs [0073]-[0074]), wherein, after the downhole tool is positioned at a location in the borehole where the stimulation fluid is to be injected into a subsurface formation surrounding the borehole, the at least one acid resistant container is to be opened such that the stimulation fluid is to flow from 

Gisolf, however, fails to expressly disclose at least one acid resistant container to store a stimulation fluid comprising a stimulation acid, wherein the at least one acid resistant container is to be placed in the chamber prior to conveying the downhole tool in a borehole.
Ross teaches the methods above by incorporating at least one acid resistant container to store a stimulation fluid comprising a stimulation acid, wherein the at least one acid resistant container is to be placed in the chamber prior to conveying the downhole tool in a borehole (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]; Page 5, paragraphs [0099]-[0102]) for the purpose of storing the acid stimulation in a container and then delivering into the formation via the chamber and injector until a desired location in the wellbore is reached (Abstract; Page 1, paragraphs [0002]-[0003]; Page 5, paragraphs [0099]-[0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gisolf to include an acid resistant container to store a stimulation fluid comprising a stimulation acid, as taught by Ross, because doing so would allow the stored acid fluid to remain in the acid resistant container and eventually injected through the chamber and into a desired location in the well downhole.

	Regarding Claim 2, Gisolf discloses the downhole tool of claim 1, wherein an interior of the chamber is coated with an acid- resistant coating (Abstract; Page 1, paragraphs [0006]-[0007]; Page 2, paragraph [0030]; Page 11, paragraphs [0102]-[0103]).

	Regarding Claim 3, Gisolf discloses the downhole tool of claim 1, further comprising: a flow line that fluidly couples the output of the chamber to the fluid injector (Page 1, paragraphs [0006] and [0007]; Page 5, paragraphs [0055]-[0057]), wherein the flow line is to be coated with an acid resistant fluid prior to the stimulation fluid being injected from the fluid injector, via the flow line, and out into the subsurface formation that is surrounding the borehole in which the downhole tool is positioned (Abstract; Page 1, paragraphs [0006]-[0007]; Page 2, paragraph [0030]; Page 8, paragraphs [0082]-[0083]; Page 11, paragraphs [0102]-[0103]).

	Regarding Claim 4, Ross teaches the downhole tool of claim 3, wherein an acid neutralizing fluid is to flow through the flow line after the stimulation fluid is injected out into the subsurface formation (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]; Page 5, paragraphs [0099]-[0102]).

	Regarding Claim 5, Ross teaches the downhole tool of claim 4, wherein the acid neutralizing fluid is to flow through the chamber after the stimulation fluid is injected out into the subsurface formation (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]; Page 5, paragraphs [0099]-[0102]).

	Regarding Claim 6, Gisolf discloses the downhole tool of claim 4, wherein the downhole tool is part of a drill string having a drill bit to drill the borehole and through which a drilling mud flows, and 21Docket Number: 164.2020-IPM-103942 U2 USwherein the acid neutralizing fluid comprises the drilling mud (Abstract; Page 3, paragraphs [0035]-[0038]). 

	Regarding Claim 7, Ross teaches the downhole tool of claim 3, further comprising: a coating container fluidly coupled to the flow line, wherein the coating container is to store the acid resistant fluid, wherein the acid resistant fluid is to be released from the coating container to coat the flow line after the downhole tool is in the borehole (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]; Page 5, paragraphs [0099]-[0102]).

	Regarding Claim 8, Gisolf in view of Ross teach the downhole tool of claim 3, wherein the borehole is located at a well site for hydrocarbon recovery from the subsurface formation (Abstract; Page 3, paragraph [0041]), wherein the flow line is to be coated with the acid resistant fluid at the well site prior to the downhole tool being positioned in the borehole (Ross: Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]).

	Regarding Claim 9, Ross teaches the downhole tool of claim 3, wherein the stimulation fluid comprises the acid resistant fluid (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]; Page 5, paragraphs [0099]-[0102]).

	Regarding Claim 10, Gisolf discloses a downhole tool (Abstract) comprising:
a chamber (Page 1, paragraphs [0006]-[0007]; Page 4, paragraph [0049]; Page 5, paragraphs [0051]-[0058]);
a fluid injector fluidly coupled to an output of the chamber (Page 1, paragraphs [0006]-[0007]; Page 2, paragraph [0030]; Page 3, paragraphs [0035] and [0041]; Page 7, paragraphs [0073]-[0074]);

a pump positioned in the downhole tool such that the stimulation acid does not contact the pump (Page 4, paragraphs [0046] and [0048]; Page 5, paragraphs [0059]-[0060]), wherein, after the downhole tool is positioned at a location in the borehole where the stimulation acid is to be injected into a subsurface formation surrounding the borehole, the pump is to activate to push the piston in the chamber to burst the at least one acid resistant container such that the stimulation acid is to flow from the output of the chamber to the fluid injector and the fluid injector is to inject the stimulation acid into the subsurface formation (Abstract; Page 1, paragraphs [0006]-[0007]; Page 2, paragraph [0030]; Page 8, paragraphs [0082]-[0083]; Page 11, paragraphs [0102]-[0103]).

Gisolf, however, fails to expressly disclose at least one acid resistant container to store a stimulation fluid comprising stimulation acid, wherein the at least one acid resistant container is to be placed in the chamber prior to conveying the downhole tool in a borehole.

Ross teaches the methods above by incorporating at least one acid resistant container to store a stimulation fluid comprising a stimulation acid, wherein the at least one acid resistant container is to be placed in the chamber prior to conveying the downhole tool in a borehole (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]; Page 5, paragraphs [0099]-[0102]) for the purpose of storing the acid stimulation in a container and then delivering into the formation via the chamber and injector until a desired location in the wellbore is reached (Abstract; Page 1, paragraphs [0002]-[0003]; Page 5, paragraphs [0099]-[0102]).
modified Gisolf to include an acid resistant container to store a stimulation fluid comprising a stimulation acid, as taught by Ross, because doing so would allow the stored acid fluid to remain in the acid resistant container and eventually injected through the chamber and into a desired location in the well downhole.

	Regarding Claim 11, Ross teaches the downhole tool of claim 10, wherein the stimulation fluid comprises an acid resistant fluid (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]; Page 5, paragraphs [0099]-[0102]).

	Regarding Claim 12, Gisolf discloses the downhole tool of claim 10, further comprising:
a flow line that fluidly couples the output of the chamber to the fluid injector (Page 1, paragraphs [0006] and [0007]; Page 5, paragraphs [0055]-[0057]), wherein the flow line is to be coated with an acid resistant fluid prior to the stimulation fluid being injected from the fluid injector, via the flow line, into the subsurface formation that is surrounding the borehole in which the downhole tool is positioned (Abstract; Page 1, paragraphs [0006]-[0007]; Page 2, paragraph [0030]; Page 8, paragraphs [0082]-[0083]; Page 11, paragraphs [0102]-[0103]).

	Regarding Claim 13, Ross teaches the downhole tool of claim 12, wherein an acid neutralizing fluid is to flow through the flow line after the stimulation fluid is injected out into the subsurface formation (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]; Page 5, paragraphs [0099]-[0102]).


conveying the downhole tool in a borehole to a location where the stimulation fluid is to be injected into a subsurface formation surrounding the borehole (Abstract; Page 1, paragraphs [0006]-[0007]; Page 2, paragraph [0030]; Page 8, paragraphs [0082]-[0083]; Page 11, paragraphs [0102]-[0103]);
opening the at least one acid-resistant container after the downhole tool is positioned at the location where the stimulation fluid is to be injected into the subsurface formation (Page 1, paragraphs [0006]-[0007]; Page 2, paragraph [0030]; Page 8, paragraphs [0082]-[0083]); and
injecting the stimulation fluid into the subsurface formation (Abstract; page 1, paragraphs [0006]-[0007]).
Gisolf, however, fails to expressly disclose placing at least one acid-resistant container in a chamber of a downhole tool, the at least one acid-resistant container to store a stimulation fluid comprising stimulation acid.

Ross teaches the methods above by placing at least one acid-resistant container in a chamber of a downhole tool, the at least one acid-resistant container to store a stimulation fluid comprising stimulation acid (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]; Page 5, paragraphs [0099]-[0102]) for the purpose of storing the acid stimulation in a container and then delivering into the formation via the chamber and injector until a desired location in the wellbore is reached (Abstract; Page 1, paragraphs [0002]-[0003]; Page 5, paragraphs [0099]-[0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gisolf to include an acid resistant container to store a stimulation fluid comprising a stimulation acid, as taught by Ross, because doing so would allow the stored acid fluid to remain in the acid resistant container and eventually injected through the chamber and into a desired location in the well downhole.

	Regarding Claim 15, Gisolf discloses the method of claim 14, wherein injecting the stimulation fluid comprises injecting the stimulation fluid from a fluid injector that is fluidly coupled to an output of the chamber via a flow line of the downhole tool (Page 1, paragraphs [0006]-[0007]; Page 2, paragraph [0030]; Page 3, paragraphs [0035] and [0041]; Page 7, paragraphs [0073]-[0074]), and wherein the method comprises:
coating the flow line with an acid resistant fluid prior to injecting the stimulation fluid (Abstract; Page 1, paragraphs [0006]-[0007]; Page 2, paragraph [0030]; Page 8, paragraphs [0082]-[0083]; Page 11, paragraphs [0102]-[0103]).

	Regarding Claim 16, Ross teaches the method of claim 15, further comprising: 23Docket Number: 164.2020-IPM-103942 U2 US flowing an acid neutralizing fluid into the flow line after the injecting of the stimulation fluid (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]; Page 5, paragraphs [0099]-[0102]).

	Regarding Claim 17, Ross teaches the method of claim 16, further comprising: flowing the acid neutralizing fluid into the chamber after the injecting of the stimulation fluid (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]; Page 5, paragraphs [0099]-[0102]).



	Regarding Claim 19, Ross teaches the method of claim 15, wherein coating the flow line comprises releasing the acid resistant fluid from a coating container in the downhole tool after the downhole tool is conveyed downhole (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]).

	Regarding Claim 20, Ross teaches the method of claim 14, wherein the stimulation fluid comprises an acid resistant fluid (Abstract; Page 1, paragraphs [0004], [0022]; Page 4, paragraphs [0087]-[0095]; Page 5, paragraphs [0099]-[0102]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Al-Mutairi et al (U.S Pub 2018/0127642) – discloses a dual-phase acid fracturing composition with corrosion inhibitors for utilizing in subterranean formations downhole.  The compositions include an acid, a hydrocarbon, an acid-soluble corrosion inhibitor and an acid-soluble inhibitor aid (Abstract; Page 1, paragraphs [0007]-[0008]).

	Liu et al (U.S Pub 2016/0362598) – discloses a corrosion inhibitor additive that is used to decrease the metal corrosion in a high temperature environment downhole. The inhibitors include imidazolines, quaternary amines, phosphate esters, etc (Abstract; Page 1, paragraph [0009]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674